Citation Nr: 0204743	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  99-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Ronald G. Ray, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 16, 1970 to 
February 9, 1970.

This matter is before the Board of Veteran's Appeals (BVA or 
Board) on appeal from an October 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a hearing at 
the RO in March 1999 and at a Travel Board hearing at the RO 
in June 2000.  In August 2000, the Board issued a decision 
denying the veteran's appeal.  

By an order dated March 16, 2001, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
August 2000 decision and remanded the case to the Board.  The 
order granted an unopposed motion for remand and to stay 
proceedings filed by the Secretary which cited the need for 
the Board to consider the claim in light of the requirements  
of the newly enacted Veterans Claims Assistance Act of 2000 
(VCAA), VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098 (2000) (codified at 38 U.S.C.A. § 5103A).  

In February 2002, the veteran was notified that the Board no 
longer employed the Board Member who conducted the June 2000 
hearing.  The veteran was given the option of waiving his 
right to another hearing before a Board Member, to attend 
another hearing before a different Board Member in 
Washington, D.C., or to attend a hearing before a Board 
Member either in person or by videoconference at the RO.  In 
March 2002, the Board received a statement from the veteran 
notifying the Board that he did not want an additional 
hearing.  


FINDINGS OF FACT

1. The veteran has been notified of the evidence needed to 
substantiate his claim, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. Recurrent headaches clearly and unmistakably preexisted 
the veteran's entry 
into active military service.

3.  The veteran's preexisting headaches did not worsen or 
increase in severity during service.  


CONCLUSIONS OF LAW

1.  Headaches clearly and unmistakably preexisted active 
military service and the presumption that the veteran was in 
sound condition when he entered service is rebutted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

2.  The preservice headaches were not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.304, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  

On examination for entrance into service in January 1970, the 
veteran filled out a Report of Medical History on which he 
checked the box indicating a history of recurrent headaches.  
Elsewhere on the form, the examiner reported that the 
headaches were mild, that the veteran had had a head injury 
four years earlier, that the headaches were occasional and 
that aspirin did not help.  The neurologic examination was 
reported as within normal limits.  

Service medical records show that on January 23, 1970, the 
veteran visited sick call complaining of having severe 
headaches related to trauma occurring in 1969.  He reported 
having been struck in the head by a garden hoe three years 
earlier with no 
loss of consciousness.  Dizziness and headaches at that time 
were noted.  In 1969 he had been struck in the head by a 
bowling ball, causing recurrent frontal headaches and 
occasional dizziness but no syncope.  He was referred for 
neurological consultation, at which time he related the onset 
of headaches to the first injury.  He indicated that his 
headaches were not particularly related to physical activity 
but were definitely related to tension.  They were not 
associated with visual disturbances or paroxysmal 
neurological dysfunction.  Headaches had recurred since his 
fifth day of basic training and had increased in frequency 
after he was chosen to be a squad leader.  Examination 
disclosed no abnormalities.  Skull X-rays were within normal 
limits.  The clinical impressions were normal neurological 
examination and tension headaches.  Medical was prescribed 
and it was suggested that the veteran request removal as 
squad leader if the headaches persisted in frequency.  

The veteran was seen again several days later for complaints 
that he had had three episodes of dizziness during which his 
pupils were dilated and he was unable to stand.  On 
examination he appeared to have increased nystagmus and 
double vision on lateral gaze.  He was referred for 
neurological reevaluation, where it was reported that he had 
taken 6 Fiorinals since the day before.  The impression was 
again tension headaches.  An evaluation at the mental health 
clinic was suggested in view of the absence of organicity 
other than slight bilateral drug [i.e., medication]-induced 
lateral nystagmus.  

The veteran was evaluated at the Mental Hygiene Service on 
January 27 and 28, 1970.  After review of the veteran's 
history of preservice head trauma and increasingly more 
frequent and severe headaches during the past four months 
with unsuccessful treatment with medication, a diagnosis of 
psychophysiological musculoskeletal reaction, chronic, 
moderate; manifested by tension headaches with hyperacusis 
and vascular overlay was recorded.  A medical discharge from 
service was recommended.  

A Medical Board found that the disorder had existed before 
entry into service and had not been aggravated by service 
beyond the normal progression of the disease and recommended 
that the veteran be discharged from service.  The degree of 
impairment for further service was characterized as marked.  

The veteran filed his original claim for VA compensation in 
July 1998, claiming service connection for headaches that had 
had their onset in January 1970.  

The veteran testified at a March 1999 hearing at the RO and 
at a June 2000 Travel Board hearing that he had had "normal 
headaches like anyone else" before service but that they 
were not serious and went away with medication.  He related 
that he had been hit on the head with a garden hoe sometime 
in 1962 or 1963 and by a bowling ball four years later but 
had not had head problems related to these events.  He 
claimed to be without head problems for two to three years 
before service, even playing high school football, swimming 
and baseball.  The veteran attributed the onset of headaches 
in service to a blow to the head received when a military 
shuttle bus he was riding on swerved to avoid another 
vehicle, causing him to fall and strike his head on a seat.  
The accident occurred, he claimed, on the way back from a 
clinic visit for stomach problems.  The argued that his 
service medical records were inaccurate because they didn't 
mention the accident on the bus.  He claimed that he had 
reported his injury in service to almost all the doctors he 
had seen, but could not recall their names.  The veteran also 
said that he never suffered from migraines before service, 
but did suffer from migraines continuously since service.  
Following service, the veteran first sought treatment from 
doctors in 1975.  The veteran reported having received 
postservice treatment from Dr. Bevers and Dr. Banowetz at 
Family Health Center South and submitted a statement by Dr. 
Bevers for the record.  

At the Travel Board hearing the veteran submitted a May 2000 
statement from W. S. Bevers, M.D., and signed a form waiving 
his right to have this evidence considered initially by the 
RO.  Dr. Bevers stated that the veteran was a current patient 
of his who had been having severe headaches dating back to 
1969, when he was hit in the head.  He had had typical 
migraine type headaches since that time.  The veteran had 
seen a neurologist, Dr. Banowetz, in March 1997, who felt 
that he was suffering from post-traumatic headaches at that 
time.  The veteran had suffered a further head injury in 
December 1999 when he struck his head on a truck door with 
near loss of consciousness.  

The veteran subsequently submitted and waived RO 
consideration of additional medical records from Dr. Bevers 
covering the period from January 1997 to May 2000.  Treatment 
entries show regular visits for treatment of headaches.  The 
veteran's headaches were thought to be possibly associated 
with concussion or with hypertension.  There were also some 
components consistent with migraines with complaints of 
nausea associated with the headaches.  Also received were 
copies of reports of a December 1996 CT scan and a July 1997 
MRI scan, both of which were normal.  

Initial Matter -- the VCAA.  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (codified 
at 38 U.S.C.A. § 5103A), which redefines VA obligations with 
respect to notice and duty to assist.  Regulations 
implementing the VCAA have been enacted.  The VA issued 
regulations to implement the VCAA in August 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  
Although the VCAA has not been explicitly followed by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal, as the requirements under the new laws and 
regulations have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of the reasons and bases as to why there is no 
prejudice to the veteran).  

The VCAA requires that the VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  The Board finds 
that the information contained in the October 1998 rating 
decision, the December 1998 statement of the case and the 
March 1999 supplemental statement of the case is adequate 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute.  The applicable law and regulations and the basis 
for the denial of the claim were fully set forth in these 
documents, as were the requirements of the law and of the 
adequacy or inadequacy of the evidence of record as a basis 
for determining the veteran's entitlement.  In the aggregate, 
these documents fully apprise the veteran of the evidence 
necessary to substantiate his claim.  The veteran is well 
aware of his right to submit evidence in support of his 
appeal and has in fact done so.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA requires the VA to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 
(2000) (codified at 38 U.S.C.A. § 5103A).  

The record reflects that the VA has adequately developed the 
relevant evidence in this case.  The claims file contains all 
relevant medical records that are known to be available, 
including the veteran's service medical records and post-
service private medical records.  While the veteran has 
reported postservice treatment for headaches since 1975, he 
indicated at his Travel Board hearing that he could not 
recall the doctor's names.  He did specifically mention 
receiving treatment from W. Stanley Bevers, M.D. and Dr. 
Banowetz.  Dr. Bevers' records and statement are part of the 
record.  The Board member who conducted the Travel Board 
hearing invited the veteran to submit evidence from Dr. 
Banowetz to the RO or the Board but no such evidence was 
received.  The veteran has pointed to no additional records 
which would serve to clarify the medical issues involved in 
the appeal, nor has the Board identified any from the record.  

While the veteran was not given a VA medical examination, the 
Board finds that an examination or medical opinion is not 
necessary for an equitable evaluation of the veteran's claim 
in view of the medical evidence of record, including both 
service medical records and post-service medical evidence.  A 
current examination would not provide additional clinical 
data bearing on the question of whether headaches preexisted 
service or increased in severity during service.  In 
addition, the current record contains a medical opinion with 
respect to that matter and no need for a further opinion is 
apparent.  In view of the evidence of record, the Board finds 
that an additional examination is not needed to decide this 
claim and that there is no reasonable possibility that 
obtaining such an examination would change the outcome of the 
claim.  

Accordingly, the Board is satisfied that the VA has met its 
statutory obligations under the VCAA and that no further VA 
assistance or notification to the veteran is required.  

Legal Criteria.  

Service connection may be established for disability which is 
shown to have been incurred in or, if pre-existing service, 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  The presumption of aggravation is 
triggered by evidence that a preexisting disability has 
undergone a permanent increase in severity in service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Sondel v. 
West, 13 Vet. App. 213 (1999).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability before, during, and after 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2001); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Davis v. 
Principi, No. 01-7029 (Fed. Cir. Jan. 11, 2002).  

A veteran who served during a period of war, or who had 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 C.F.R. § 3.304(b) (2001).  The presumption of sound 
condition attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  Verdon v. Brown, 8 Vet. App. 529 (1996).  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b) (2001).  

A history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (2001).  Signed 
statements of a veteran relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. § 
3.304(b)(3) (2001).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

Discussion.  

Although the veteran reported a history of preservice 
headaches on a medical history form at entrance, no 
disability due to headaches was reported on examination at 
that time.  A veteran is presumed to be in sound condition 
upon entrance into service unless the presumption is rebutted 
by clear and unmistakable evidence that the headaches existed 
before service.  By regulation, the information recorded on 
the report of medical history filled out at entrance does not 
constitute a notation of headaches for the purpose of 
rebutting the presumption.  See 38 C.F.R. § 3.304(b).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness; rather, all medically accepted evidence can be 
considered, including a medical opinion acquired several 
years after service.  Harris v. West, 203 F.3d 1347 (Fed. 
Cir. 2000).  

The Board finds that there is clear and unmistakable evidence 
that the veteran's headaches preexisted his service.  The 
oft-repeated statements to examining and treating physicians 
in service regarding a lengthy preservice history of 
headaches are highly credible given that they were made 
contemporaneously with service, were entirely consistent with 
each other and were offered for treatment purposes.  
Statements made at a time when it was in the veteran's best 
interests to make sure that the medical personnel were fully 
aware of his medical history are inherently more probative 
than statements made many years later for purposes of a 
compensation claim.  The information provided on the report 
of medical history in January 1970 is reliable and probative 
even if it is insufficient on its own to rebut the 
presumption of soundness.  The information received from the 
veteran for treatment purposes is adequate to support the 
opinion of military physicians that headaches had preexisted 
service.  With regard for the history, manifestations, 
clinical course and character of the veteran's headaches 
disorder as described and diagnosed by physicians in service, 
the record provides clear and unmistakable evidence that the 
veteran's headache disorder existed prior to service such as 
to rebut the presumption of soundness.  

Except in circumstances not relevant to the present case, a 
preservice disability that increases in service is presumed 
by law to have been aggravated by service.  There are no 
medical findings in the evidence indicating that the 
veteran's headaches worsened in service.  To the contrary, 
although the headaches in service were reported to have begun 
five days after entrance, the reliable history obtained in 
connection with the Medical Board evaluation showed a four-
month history of increased headache frequency which was 
during a period of time prior to entering service with no 
increase in severity during service.  At most the veteran may 
have experienced temporary flareups of headache pain, but to 
constitute aggravation there must be an actual increase in 
disability during service, rather than temporary flare-ups.  
Specifically, the Medical Board found that the veteran's 
disorder had not been aggravated by service.  That medical 
opinion, based on examination and review of the evidence is 
uncontradicted by other competent evidence in the record and 
is sufficient to rebut the presumption of aggravation.  



Alternatively, the veteran has described an entirely 
different scenario, contending that he fell and hit his head 
while riding on a military shuttle bus in service, resulting 
in the onset of substantial disability due to headaches.  He 
claims that he began having severe headaches after the 
incident, that he reported to sick call the next morning with 
complaints of headaches, and that he was discharged from 
service without knowing why.  The official service department 
records contain nothing that would support these assertions, 
and the only corroborating evidence submitted by the veteran 
consists of a recent postservice medical statement from Dr. 
Bevers, who stated that the veteran had a history of having 
severe headaches dating back to 1969, a period prior to 
service, when he was hit in the head.  Neither the service 
medical records nor any traumatic event in service was noted 
or discussed in Dr. Bevers' medical report.  

The statement from Dr. Bevers is not probative evidence in 
support of the contention that the veteran's headaches had 
its onset in service due to trauma in service.  Dr. Bevers' 
implication that the veteran's current migraine-type 
headaches were due to trauma in 1969 was made on the basis of 
information received from the veteran. There was no reference 
to service documentation or the factual basis for the 
opinion.  Bare  medical conclusions, even by medical 
professionals, are not probative if they are not accompanied 
by a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  A medical opinion based solely on 
a veteran's recitation of his own history, rather than on 
specific references to the veteran's medical and service 
history, is not probative.  Elkins v. Brown, 5 Vet. App. 474, 
478 (1993). 

The Board finds that the veteran's headaches clearly and 
unmistakably preexisted service, that the veteran's headaches 
were not permanently worsened as a result of his service, and 
that the veteran does not have a headache disorder which was 
aggravated by service.  Accordingly, the preponderance of the 
evidence is against the veteran's claim and the grant of 
service connection is not warranted.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b).  


ORDER


Entitlement to service connection for headaches is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

